DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process, therefore without a [non-transitory] computer-readable medium needed to realize the computer program's functionality, a claim for a computer program is treated as nonstatutory functional descriptive material.
per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some [non-transitory] computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994)(discussing patentable weight of data structure limitations in the context of a statutory claim to a data structure stored on a computer readable medium that increases computer efficiency) and >In re< Warmerdam, 33 F.3d *>1354,< 1360-61, 31 USPQ2d *>1754,< 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US 2013/0120362).

claim 1, Harris discloses an information processing apparatus (figs. 1, 14, 15 and 17) comprising: 
a display control unit (computing device 104d of fig. 14) that causes a display unit (image modulator 103d of fig. 14) to display a virtual image in a three-dimensional space (stereoscopic image 105d of fig. 14) , wherein 
the display control unit causes the display unit to display only one of a left-eye image and a right-eye image corresponding to the virtual image (processor 1103d is enabled to insert two dimensional images 1701 into stream 1703 of stereoscopic images 105c by replacing one of the left eye images 106ad and the right eye images 106bd with the other of right eye images 106bd and the left eye images 106ad. In other words, each of the left eye and right eye are provided with the same image [0103]) if it is determined that the virtual image is located outside of a predetermined range in a depth direction when viewed from a user of the display unit (processor can be further enabled to insert the two dimensional images into the stream of stereoscopic images when the virtual distance is one or more of above a first given threshold value and below a second given threshold value [0026], above a given threshold value of virtual distance 1503, such as 1000 meters, the very little parallax will be present in stereoscopic images 105c, and hence switching to a two dimensional view via insertion of two dimensional images 1701 into stream 1703 of stereoscopic images 105d can reduce processing time [0101] and below a second given threshold value there can be situations where a three dimensional image may not be suitable or desired, and hence, system 100d can switch to a two dimensional mode. Switching to a two dimensional mode can save processing time [0102]), and causes the display unit to display the left-eye image and the right-eye image if it is determined that the virtual image is located inside of the predetermined range (displaying stereoscopic image when virtual distance 1503 is within range [0101 – 0103]).  

As to claim 2 (dependent on 1), Harris discloses the information processing apparatus, wherein 
the predetermined range is a range separated by a predetermined distance or longer from the user (virtual distance is one or more of above a first given threshold value and below a second given threshold value [0026], below a second (lower threshold) given threshold value there can be situations where a three dimensional image may not be suitable or desired, hence, system 100d can switch to a two dimensional mode [0102], since there is a distance between the user and the image below lower threshold, the lower threshold is separated by a predetermined distance).  
As to claim 3 (dependent on 2), Harris discloses the information processing apparatus, wherein 
the display control unit (computing device 104d of fig. 14) causes the display unit (image modulator 103d of fig. 14) to display a stereoscopic image in the predetermined range (displaying stereoscopic image when virtual distance 1503 is within range [0101 – 0103]).  

As to claim 4 (dependent on 1), Harris discloses the information processing apparatus, wherein 
the display control unit causes the display unit to display only one of the left-eye image and the right-eye image (processor 1103d is enabled to insert two dimensional images 1701 into stream 1703 of stereoscopic images 105c by replacing one of the left eye images 106ad and the right eye images 106bd with the other of right eye images 106bd and the left eye images 106ad. In other words, each of the left eye and right eye are provided with the same image [0103]) if it is determined that the virtual image is located at a closer range than the predetermined range (below a second given threshold value (lower threshold) there can be situations where a three dimensional image may not be suitable or desired, and hence, system 100d can switch to a two dimensional mode [0102]).  

As to claim 11 (dependent on 1), Harris discloses the information processing apparatus, wherein 
the display unit has a substantially fixed virtual image distance (virtual image distance is fixed within a predetermined range [0101]).  

As to claim 19, Harris discloses an information processing method comprising: 
causing, by a processor (computing device 104d of fig. 14), a display unit (image modulator 103d of fig. 14) to display a virtual image in a three-dimensional space (as depicted in profile in FIG. 15, a "virtual" landscape 1500 can include a virtual feature 1501, for example a geographic feature such as a hill or a mountain [0092]); 
causing the display unit to display only one of a left-eye image and a right-eye image corresponding to the virtual image (processor 1103d is enabled to insert two dimensional images 1701 into stream 1703 of stereoscopic images 105c by replacing one of the left eye images 106ad and the right eye images 106bd with the other of right eye images 106bd and the left eye images 106ad. In other words, each of the left eye and right eye are provided with the same image [0103]) if it is determined that the virtual image is located outside of a predetermined range in a depth direction when viewed from a user of the display unit (processor can be further enabled to insert the two dimensional images into the stream of stereoscopic images when the virtual distance is one or more of above a first given threshold value and below a second given threshold value [0026], above a given threshold value of virtual distance 1503, such as 1000 meters, the very little parallax will be present in stereoscopic images 105c, and hence switching to a two dimensional view via insertion of two dimensional images 1701 into stream 1703 of stereoscopic images 105d can reduce processing time [0101] and below a second given threshold value there can be situations where a three dimensional image may not be suitable or desired, and hence, system 100d can switch to a two dimensional mode. Switching to a two dimensional mode can save processing time [0102]); 
and causing the display unit to display the left-eye image and the right-eye image if it is determined that the virtual image is located inside of the predetermined range (displaying stereoscopic image when virtual distance 1503 is within range [0101 – 0103]).  

claim 20 [in view of rejection under 35 U.S.C. 101] Harris discloses a program that causes a computer (computing device 104d of fig. 14) to execute functions of: 
causing a display unit (image modulator 103d of fig. 14) to display a virtual image in a three-dimensional space (depicted in profile in FIG. 15, a "virtual" landscape 1500 can include a virtual feature 1501, for example a geographic feature such as a hill or a mountain [0092]); Docket No. SP371262WO00 (PNYZ-20048-PCT)
58causing the display unit to display only one of a left-eye image and a right-eye image corresponding to the virtual image (processor 1103d is enabled to insert two dimensional images 1701 into stream 1703 of stereoscopic images 105c by replacing one of the left eye images 106ad and the right eye images 106bd with the other of right eye images 106bd and the left eye images 106ad. In other words, each of the left eye and right eye are provided with the same image [0103]) if it is determined that the virtual image is located outside of a predetermined range in a depth direction when viewed from a user of the display unit (processor can be further enabled to insert the two dimensional images into the stream of stereoscopic images when the virtual distance is one or more of above a first given threshold value and below a second given threshold value [0026], above a given threshold value of virtual distance 1503, such as 1000 meters, the very little parallax will be present in stereoscopic images 105c, and hence switching to a two dimensional view via insertion of two dimensional images 1701 into stream 1703 of stereoscopic images 105d can reduce processing time [0101] and below a second given threshold value there can be situations where a three dimensional image may not be suitable or desired, and hence, system 100d can switch to a two dimensional mode. Switching to a two dimensional mode can save processing time [0102]); 
and causing the display unit to display the left-eye image and the right-eye image if it is determined that the virtual image is located inside of the predetermined range (displaying stereoscopic image when virtual distance 1503 is within range [0101 – 0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Sugino et al. (US 2012/0092457).

As to claim 5 (dependent on 4) and claim 8 (dependent on 5), Harris discloses the information processing apparatus, but fails to disclose apparatus further comprising: a first determination unit that determines that the virtual image is located at a closer range than the predetermined range on the basis of detection of a predetermined user's action, wherein 
the predetermined user's action includes an action in which the user moves one of an arm and a hand to inside of a field of view.
a first determination unit (proximity sensor 610 of fig. 7A) that determines that the virtual image is located at a closer range than the predetermined range on the basis of detection of a predetermined user's action (When the user's finger approaches the display 101, the proximity sensor 610 disposed near the display 101 detects the proximity of the finger. When the proximity of the finger is detected, stereoscopic display is switched to planar display [0061]); wherein 
the predetermined user's action includes an action in which the user moves one of an arm and a hand to inside of a field of view (portion of a hand as shown in fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris and Sugino, such that it was determined that the virtual image is located at a closer range than the predetermined range on the basis of detection of a predetermined user's action as disclosed by Sugino, with motivation to select a portion of displayed image for future manipulation (Sugino, [0061]).

As to claim 6 (dependent on 5), Harris discloses the information processing apparatus, wherein the display control unit causes the display unit to display only one of the left-eye image and the right-eye image if it is determined that the virtual image is located at a closer range than the predetermined range ([0101 - 0103]), but fails to disclose that it is determined on the basis of detection of the predetermined user's action.  
on the basis of detection of the predetermined user's action (When the user's finger approaches the display 101, the proximity sensor 610 disposed near the display 101 detects the proximity of the finger. When the proximity of the finger is detected, stereoscopic display is switched to planar display [0061]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris and Sugino, such that 3D image was change to 2D image on the basis of detection of a predetermined user's action as disclosed by Sugino, with motivation to select a portion of displayed image for future manipulation (Sugino, [0061]).

As to claim 10 (dependent on 4), Harris discloses the information processing apparatus, but fails to disclose the apparatus further comprising: a second determination unit that determines that the virtual image is located at a closer range than the predetermined range on the basis of detection of a predetermined real object.  
In the same field of endeavor, Sugino discloses apparatus comprising: a second determination unit (proximity sensor 610 of fig. 7A) that determines that the virtual image is located at a closer range than the predetermined range on the basis of detection of a predetermined real object (When the user's finger approaches the display 101, the proximity sensor 610 disposed near the display 101 detects the proximity of the finger. When the proximity of the finger is detected, stereoscopic display is switched to planar display [0061], user’s finer is the real object).
.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Yamaguchi (US 2013/0215106).

As to claim 12 (dependent on 11) and claim 13 (dependent on 12), Harris discloses the information processing apparatus, but fails to disclose that the predetermined range is a range based on at least one of a first distance that is smaller than the virtual image distance and a second distance that is larger than the virtual image distance and wherein the first distance and the second distance are set such that a difference between a convergence angle corresponding to the virtual image distance and a convergence angle between the left-eye image and the right-eye image becomes equal to or smaller than 1 degree and equal to or larger than -1 degree.  
In the same field of endeavor, Yamaguchi discloses apparatus capable of displaying stereoscopic images [0060 – 0063], wherein Yamaguchi discloses a comfortable parallax range of 1 degree. Particularly, Yamaguchi discloses that parallax range for comfortable viewing, between the left-eye image and the right-eye image to be equal to or smaller than 1 degree and equal to or larger than -1 degree (parallax angles are 1 degree or less [0017], and alpha and beta of fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Harris and Yamaguchi and to modify the apparatus of Harris, such that the predetermined range was a range based on at least one of a first distance that is smaller than the virtual image distance and a second distance that is larger than the virtual image distance (outside of compostable rage disclosed by fig. 7 of Yamaguchi), wherein the first distance and the second distance was set such that a difference between a convergence angle corresponding to the virtual image distance and a convergence angle between the left-eye image and the right-eye image becomes equal to or smaller than 1 degree and equal to or larger than -1 degree (theta – alpha les then of equal to 1 degree and beta – theta is less than equal to 1 degree, fig. 7, Yamaguchi), with motivation to make viewing stereoscopic image comfortable (Yamaguchi, [0017]).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Rothaar (US 2013/0003026).

As to claim 14 (dependent on 11), Harris discloses the information processing apparatus, wherein display comprises glass (collimating mirror 117 can comprise any suitable material, including but not limited to glass [0039]), but fails to explicitly disclose that the display unit has optical transmissivity.
the display unit has optical transmissivity (a wearer can see the display from projector 1001 overlaid on the physical world [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris and Rothaar, such that the display unit had optical transmissivity as disclosed by Rothaar, with motivation to implement the apparatus in augmented reality applications (Rothaar, [0077]).
As to claim 15 (dependent on 1), Harris discloses the information processing apparatus, wherein display comprises glass (collimating mirror 117 can comprise any suitable material, including but not limited to glass [0039]), but fails to explicitly disclose that the three-dimensional space is a real space.  
In the same field of endeavor, Rothaar discloses an information processing apparatus (eyewear of fig. 13) capable of displaying image in a three-dimensional space (augmented reality application [0077]), wherein the three-dimensional space is a real space (augmented reality [0077] inherently in real space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris and Rothaar, such that the three-dimensional space was a real space as disclosed by Rothaar, with motivation to implement the apparatus in augmented reality applications (Rothaar, [0077]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Sato et al. (US 2011/0221750).

As to claim 16 (dependent on 1), Harris discloses the information processing apparatus, but fails to disclose that  the display control unit determines the one image that is to be displayed by the display unit, on the basis of user information including information on a dominant eye that is set in advance.  
In the same field of endeavor, Sato discloses an apparatus capable of displaying both stereoscopic and planar images (fig. 22), wherein a display control unit determines the one image that is to be displayed by the display unit, on the basis of user information including information on a dominant eye that is set in advance (data for planar display is selected based on dominant eye of the observer [0180 – 0190] and wherein the observer sets data to be sent [0187]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris and Sato, such that in planar mode data was chosen based on dominant eye of the user, with motivation to provide naturally feeling image (Sato, [0187]).

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Border et al. (US 2016/0131911).

As to claim 17 (dependent on 1), Harris discloses the information processing apparatus, wherein it is determined that the virtual image is locatedDocket No. SP371262WO00 (PNYZ-20048-PCT) 57 outside of the 
In the same field of endeavor, Border discloses an apparatus capable of displaying 3D and 2D images [0316], wherein in a 2D display mode a display control unit causes the display unit to display, instead of one of the left- eye image and the right-eye image that is not displayed by the display unit, an alternative image having a smaller amount of information than an amount of information in the one image ( a 3D image is being displayed to the user, then images are displayed to both eyes, whereas if a 2D image is being displayed, then an image may be displayed to only one eye [0316], inherently providing image with zero information.)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris and Border, such that if it was determined that the virtual image was locatedDocket No. SP371262WO00 (PNYZ-20048-PCT) 57 outside of the predetermined range (as disclosed by Harris), the display control unit caused the display of an alternative image having a smaller amount of information than an amount of information in the one image a disclosed by Border, with motivation to provide a power saving mode (Border [0316]).

As to claim 18 (dependent on 1), Harris discloses the information processing apparatus, wherein it is determined that the virtual image is locatedDocket No. SP371262WO00 (PNYZ-20048-PCT) 57 outside of the 
In the same field of endeavor, Border discloses a stereoscopic display with displays for both eyes of the viewer (displays for each eye [0155], [0316 – 0317]), wherein 
the display unit includes a left-eye display that displays the left-eye image, and a right-eye display that displays the right-eye image (displays for each eye [0155], [0316 – 0317]), and 
the display control unit reduces power supply to one of the left-eye display and the right-eye display ( in a power saving mode, if a 3D image is being displayed to the user, then images are displayed to both eyes, whereas if a 2D image is being displayed, then an image may be displayed to only one eye [0316]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harris and Border, such that if it was determined that the virtual image was locatedDocket No. SP371262WO00 (PNYZ-20048-PCT) 57 outside of the predetermined range (as disclosed by Harris), the display control unit would reduce power supply to one of the left-eye display and the right-eye display a disclosed by Border, with motivation to provide a power saving mode (Border [0316]).


Allowable Subject Matter
Claims 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 7 (dependent on 6), the Prior Art of record fails to disclose the information processing apparatus, wherein the display unit is a display unit of a head-mounted display, and the predetermined user's action includes an action in which the user faces downward.  (Emphasis Added.)

As to claim 9 (dependent on 8), the Prior Art of record fails to disclose the information processing apparatus, wherein when the predetermined user's action is detected, the display control unit causes the display unit to display only one of the left-eye image and the right-eye image on one of the arm and the hand of the user.  (Emphasis Added.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623